Title: From Thomas Jefferson to George Washington, 7 November 1791
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia November 7th. 1791.

I have duly considered the letter you were pleased to refer to me, of the 18th. of August from his Excellency Governor Pinckney to yourself, together with the draught of one proposed to be written by him to the Governor of Florida claiming the redelivery of certain fugitives from justice who have been received in that Country. The inconveniencies of such a receptacle for debtors and malefactors in the neighbourhood of the Southern States are obvious and great; and I wish the remedy were as certain and short as the letter seems to suppose.
The delivery of fugitives from one Country to another as practised by several Nations is in consequence of conventions settled between them, defining precisely the cases wherein such deliveries shall take place. I know that such conventions exist between France and Spain, France and Sardinia, France and Germany, France and the United Netherlands, between the several Sovereigns constituting the Germanic Body, and I believe very generally between co-terminous States on the Continent of Europe. England has no such Convention with any nation, and their laws have given no power to their Executive to surrender fugitives of any description; they are accordingly constantly refused, and hence England has been the asylum of the Paolis, the La Mottes, the Calonnes, in short of the most atrocious offenders as well as the most innocent victims, who have been able to get there.
The laws of the United States like those of England receive every fugitive, and no authority has been given to our Executives to deliver them up. In the case of Longchamp a subject of France, a formal demand was made by the Minister of France and was refused. He  had indeed committed an offence within the United States but he was not demanded as a criminal but as a subject.
The French Government has shewn great anxiety to have such a convention with the United States, as might authorise them to demand their Subjects coming here; they got a clause in the Consular Convention signed by Dr. Franklin and the Count de Vergennes, giving their Consuls a right to take and send back Captains of Vessels, Mariners, and passengers. Congress saw the extent of the word passengers and refused to ratify the Convention; a new one was therefore formed, omitting that word. In fact, however desirable it be that the perpetrators of crimes, acknowledged to be such by all mankind, should be delivered up to punishment, yet it is extremely difficult to draw the line between those and acts rendered criminal by tyrannical laws only, hence the first step always is a convention defining the cases where a surrender shall take place.
If then the United States could not deliver up to Governor Quesada a fugitive from the Laws of his Government, we cannot claim as a right the delivery of fugitives from us: and it is worthy consideration whether the demand proposed to be made in Governor Pinckney’s letter, should it be complied with by the other party, might not commit us disagreeably, perhaps dishonorably in event; for I do not think we can take for granted that the legislature of the United States will establish a Convention for the mutual delivery of fugitives, and without a reasonable certainty that they will, I think we ought not to give Governor Quesada any grounds to expect that in a similar case we would redeliver fugitives from his Government.—I have the honor to be with the most profound respect and attachment Sir Your Most obedient and most humble Servant,

Th: Jefferson

